Exhibit News Release For Immediate Release Stantec adds Commercial Program Development practice area with acquisition of RHL Design Group EDMONTON AB; PETALUMA CA (March 17, 2008) TSX:STN;NYSE:SXC Stantec significantly enhanced the commercial development services of its Urban Land practice and created a platform for further expansion with the acquisition of RHL Design Group Inc. (RHL), a Petaluma, California based firm with over 170 employees and several offices in the western United States. RHL is a recognized leader in providing full program implementation and comprehensive design services for commercial clients with regional or national multi-location facilities. “We’re pleased with the addition of RHL’s staff and client roster,” says Tony Franceschini, Stantec President & CEO. “Combining the capabilities of RHL and Stantec, the new Commercial Program Development practice area will offer a total array of services nationally to our commercial and corporate clients, including engineering, architecture, permitting, compliance, and environmental services.” Founded in 1966, RHL’s diversified design team provides program and project management and comprehensive integrated design services for corporate clients nationwide.
